728 N.W.2d 873 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Keith TATE, Defendant-Appellee.
Docket No. 132231. COA No. 254868.
Supreme Court of Michigan.
April 4, 2007.
On order of the Court, the application for leave to appeal the June 20, 2006 judgment *874 of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the order of the Wayne Circuit Court denying defendant's motion for a new trial. The appeals court improperly substituted its judgment for that of the trier of fact, in this case the trial court, in regard to the assessment of witness credibility. People v. Lemmon, 456 Mich. 625, 646-647, 576 N.W.2d 129 (1998).
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.